DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on August 22, 2019.  Claims 1-19 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 22, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 and 602.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 in Fig 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 20170245434; hereinafter Jung; already of reference from IDS).
In regards to claim 19, Jung discloses of a height control system for an implement of an agricultural work vehicle (Abstract, Fig 1), the height control system comprising:
an implement (Fig 1 Part 16, Para 0038);
an implement height sensor configured to detect a height of the implement relative to a ground surface (Para 0042, Part 118);
an implement controller communicatively coupled to the implement height sensor, the implement controller including a processor and associated memory, the memory storing instructions that, when executed by the processor (Para 0044, Fig 2, Part 42), configure the implement controller to:
monitor the height of the implement relative to the ground surface based on signals received from the implement height sensor (Para 0044-0045);
determine an implement height error by comparing the height of the implement with a predetermined target height (Para 0045);
calculate an output signal based on the implement height based on at least one gain of the implement controller (Para 0045-0046, 0049-0050, 0052); and
adjust the height of the implement based on the output signal (Para 0046-0048);
wherein the at least one gain of the implement controller has been calibrated by (Para 0059, 0052):
providing an input signal to the implement controller (Para 0052, 0045, Fig 2);
monitoring the height of the implement relative to the ground surface (Para 0042, 0044-0045);
adjusting the at least one gain of the implement controller (Para 0045-0046, 0049-0050, 0052);
determining a maximum stability gain of the implement controller based on the at least one gain (Para 0052); and
setting the at least one gain of the implement controller based on the determined maximum stability gain (Para 0052).
In regards to claims 1 and 11, the claims recite analogous limitations to claim 19, and are therefore rejected on the same premise.  
In regards to claim 2, Jung discloses of the method of claim 1, wherein the input signal is provided to the height control system and the height of the implement relative to the ground surface is monitored while the agricultural work vehicle is stationary (Para 0022, 0059).
In regards to claim 3, Jung discloses of the method of claim 1, wherein providing the input signal to the height control system comprises providing a step input signal to the height control system (Para 0054).
In regards to claim 4, Jung discloses of the method of claim 1, wherein:
providing the input signal to the height control system comprises iteratively providing step input signals to the height control system (Para 0054, 0056); and
adjusting the at least one gain of the height control system comprises iteratively increasing the at least one gain of the height control system concurrently with providing the step input signals to the height control system (Para 0054, 0056, 0052).
In regards to claim 6, Jung discloses of the method of claim 1, wherein adjusting the at least one gain of the height control system comprises setting an integral signal gain and a derivative signal gain equal to zero and increasing a proportional signal gain (Para 0045, 0052-0053).
In regards to claim 7, Jung discloses of the method of claim 1, further comprising determining an oscillation period of the height control system for the maximum stability gain (Para 0052, 0054-0056, Fig 3).
In regards to claim 8, Jung discloses of the method of claim 7, wherein determining the oscillation period of the height control system for the maximum stability gain comprises measuring a peak- to-peak time interval of the monitored height of the implement relative to the ground surface when the height control system is set at the maximum stability gain (Para 0052, 0054-0056, Fig 3; wherein it is well known and understood in the art of the invention that an oscillation period can be determined by viewing a peak-to-peak interval; it is noted that the oscillation can be continually monitored by the vehicle, including at the maximum stability gain; the recited time period for measuring an oscillation period would be expected to determine a maximum stability, and/or this is a matter of the designer’s choice).
In regards to claim 9, Jung discloses of the method of claim 8, wherein setting the at least one gain of the height control system based on the determined maximum stability gain comprises setting the at least one gain of the height control system based on each of the determined maximum stability gain and the determined oscillation period of the height control system for the maximum stability gain (Para 0052, 0054-0056, Fig 3).
In regards to claim 10, Jung discloses of the method of claim 1, wherein setting the at least one gain comprises setting each of a proportional signal gain, an integral signal gain, and a derivative signal gain of the height control system based on the determined maximum stability gain (Para 0052-0053).
In regards to claims 12-14 and 16-18, the claims recite analogous limitations to claims 2-4 and 6-8, and are therefore rejected on the same premise.  
Claim Objections
In regards to claims 5 and 15, the claims are objected to as being dependent upon a rejected claim.  
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, the closest prior art of record is Jung et al. (US 20170245434; hereinafter Jung).  Jung discloses of the method of claim 4, wherein:
iteratively increasing the at least one gain of the height control system concurrently with providing the step input signals to the height control system comprises increasing the at least one gain of the height control system … 

However, Jung does not teach of performing this until the at least one gain of the height control system is approximately equal to the maximum stability gain of the height control system; and
determining the maximum stability gain of the height control system based on the at least one gain comprises storing, in a non-transitory computer-readable media, the at least one gain when the at least one gain is approximately equal to the maximum stability gain.  Jung teaches of increasing an interval and would be expected to determine the maximum stability gain of the height control system, however there is no teaching of doing these intervals until the at least one gain of the height control system is approximately equal to the maximum stability gain of the height control system; and determining the maximum stability gain of the height control system based on the at least one gain comprises storing, in a non-transitory computer-readable media, the at least one gain when the at least one gain is approximately equal to the maximum stability gain.  Therefore, the claim recites allowable subject matter.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schilpf (WO 2014127043) discloses of a calibration system of a plurality of height sensors that includes determining a desired gain value.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663